THE THIRTEENTH COURT OF APPEALS

                                   13-18-00489-CV


                   JORGE A. ARJONA AND MARTINA ARJONA
                                     v.
                    INTER NATIONAL BANK OF MCALLEN AND
                   SUBSTITUTE TRUSTEE MARIN J. ESPINOSA


                                   On Appeal from the
                     206th District Court of Hidalgo County, Texas
                            Trial Cause No. C-4925-17-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

September 27, 2018